IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,229


EX PARTE CHARLES WALTER HILL, JR., Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 0593946D IN THE 371ST JUDICIAL 
DISTRICT COURT TARRANT COUNTY 


 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of the first degree felony offense of aggravated robbery with a
deadly weapon.  Applicant was sentenced to confinement for a period of thirty-six years.  His
conviction was affirmed by the Second Court of Appeals in an unpublished opinion on
August 21, 1998.  Hill v. State, No. 02-97-704-CR (Tex. App. --  Fort Worth 1998, no pet.). 
	Applicant contends, inter alia, that his appellate counsel rendered ineffective
assistance because he failed to inform him of the court of appeals' decision affirming his
conviction and of his right to file a pro se petition for discretionary review.
	Based on an affidavit filed by Applicant's appellate counsel, the trial court has
determined that appellate counsel failed to inform the Applicant of his right to file a pro se
petition for discretionary review.  As a result, the court determined that counsel rendered
ineffective assistance.  After a review of the record, we find that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review due to the ineffective
assistance of his appellate counsel. Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).  Applicant is granted leave to file an out-of-time petition for discretionary review from
the Court of Appeals' judgment in cause number 02-97-704-CR affirming his conviction in
cause number 0593946D from the 371st Judicial District Court of Tarrant County, Texas. 
Applicant shall file his petition for discretionary review with the Court of Appeals within
thirty days of the issuance of this Court's mandate.  Applicant's remaining ground for relief
is dismissed. 
 
DELIVERED: August 31, 2005	
DO NOT PUBLISH	
Cochran, J., dissenting.